FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1 - 12777 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: AZZ incorporated Employee Benefit Plan & Trust B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: AZZ incorporated One Museum Place 3100 West 7th Street, Suite 500 Fort Worth, Texas 76107 REQUIRED INFORMATION The AZZ incorporated Employee Benefit Plan & Trust is subject to the requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”). Attached hereto is a copy of the most recent financial statements and schedules of the AZZ incorporated Employee Benefit Plan & Trust prepared in accordance with the financial reporting requirements of ERISA. AZZ incorporated Employee Benefit Plan and Trust and Supplemental Schedule Financial Statements Years Ended February 28, 2011 and 2010 with Report of Independent Registered Public Accounting Firm AZZ incorporated Employee Benefit Plan and Trust Financial Statements and Supplemental Schedule Years Ended February 28, 2011 and 2010 Table of Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule: Form 5500, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 12 NOTE: All other schedules required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted since they are either not applicable or the information required therein has been included in the financial statements or notes thereto. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of the AZZ Incorporated Employee Benefit Plan and Trust Fort Worth, Texas We have audited the accompanying statements of net assets available for benefits of the AZZ Incorporated Employee Benefit Plan and Trust (the Plan) as of February 28, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the AZZ Incorporated Employee Benefit Plan and Trust as of February 28, 2011 and 2010, and the changes in its net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. WEAVER AND TIDWELL, L.L.P. Fort Worth, Texas August 31, 2011 1 AZZ incorporated Employee Benefit Plan and Trust Statements of Net Assets Available for Benefits February 28, Assets Investments, at fair value: Shares of registered investment companies: Mutual funds $ $ AZZ incorporated common stock Money market fund Total investments Receivables: Employer contributions Participant contributions Notes receivable from participants Other Total receivables Total assets Liabilities - - Net Assets Available for Benefits $ $ 2 AZZ incorporated Employee Benefit Plan and Trust Statements of Changes in Net Assets Available for Benefits Year Ended February 28, Additions to Net Assets Investment income: Interest and dividend income $ $ Net realized and unrealized gains Other gains - Total investment income Contributions received or receivable: Employer Participants Others (including rollovers) Transfer into Plan - Total contributions Total additions Deductions from Net Assets Benefits paid to participants Other fees/expenses Net increase in net assets available for benefits Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ 3 AZZ incorporated Employee Benefit Plan and Trust Notes to Financial Statements A.Description of the Plan The following description of the AZZ incorporated Employee Benefit Plan and Trust (the “Plan”) provides only general information.The Plan is sponsored by AZZ incorporated (the “Company”).Participants should refer to the Plan Agreement or Summary Plan Description for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan covering substantially all full-time employees of the Company and its affiliates who have completed ninety days of service and attained 18 years of age.Eligibility for profit sharing begins after one year of service. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). For the period of March 1, 2009 through July 31, 2009 of fiscal year 2010 The Hartford was the trustee of the plan. Effective August 1, 2009, the Company adopted the Mass Mutual Defined Contribution Prototype Plan and Trust and appointed State Street Trust as trustee of the trust established under the Plan. Plan Assets were moved to Mass Mutual effective August 1, 2009. Effective January 1, 2011, the North American Galvanizing Savings-Investment-Retirement Plan and the NAGLV-Ohio, Inc. Hourly Employees 401(k) Plan were merged into the Plan. This merger saw the transfer of $9,678,269 of assets and 417 participants into the Plan. Contributions Participants may elect to contribute from 1% to 50% of their eligible compensation, subject to Internal Revenue Service (“IRS”) limitations.The Company provides discretionary matching contributions equal to a percentage of participant contributions as determined annually by the Company’s Board of Directors.Additionally, the Company may contribute discretionary profit sharing amounts to the Plan as determined each year by the Company’s Board of Directors.To be eligible for profit sharing contributions, participants must be actively employed on the last day of the Plan year, must have completed 1,000 hours of service and completed one year of service. Participants may elect to commence voluntary contributions or modify the amount of voluntary contributions made on the first day of each quarter within the Plan year. Participants who are eligible to make salary deferral contributions under the Plan and who have attained age 50 before the close of the Plan year may make catch-up contributions in accordance with, and subject to the limitations imposed by the Code. Participant Accounts A separate account is maintained for each participant and is credited with participant contributions, Company contributions, and actual earnings thereon as well as forfeitures of terminated participants’ non-vested accounts. 4 AZZ incorporated Employee Benefit Plan and Trust Notes to Financial Statements (continued) Forfeited Accounts Forfeited balances of terminated participants’ non-vested accounts are reallocated among the remaining participants in the proportion that each participant’s compensation for the year bears to the total compensation of all participants for the year. Investment Options Unless specifically electing not to defer, all employees are automatically enrolled in the plan in accordance with the terms and provisions of the Safe Harbor Amendment. Participants may direct contributions to their account in a variety of investment options, which vary in degree of risk, with the exception of AZZ incorporated common stock for which participants may only hold or sell existing shares.Participants may change their investment options at any time.Investments are held by Mass Mutual, the record keeper, funding agent, and a party-in-interest.Under a trust agreement with the Company, State Street Trust Company is a directed trustee.The Plan’s assets are invested in accordance with directions provided by the Company. Vesting Participant contributions to the Plan plus actual earnings or losses thereon are fully vested at all times.The participant’s share of matching contributions and profit sharing contributions and earnings and losses thereon which were contributed to the plan prior to March 1, 2008 vest in accordance with the following schedule: Years of Service Vesting Percentage Less than 1 year 0 % 1 year 20 % 2 years 40 % 3 years 60 % 4 years 80 % 5 years % Effective March 1, 2008, the participants of Qualified Automatic Contribution Agreement (“QACA”) matching contributions and earnings and losses thereon vest in accordance with the Safe Harbor provisions and the following schedule: Years of Service Vesting Percentage Less than 2 years 0 % 2 years % Profit sharing contributions continue to vest over the five year vesting schedule. 5 AZZ incorporated Employee Benefit Plan and Trust Notes to Financial Statements (continued) Participants will vest 100% upon attainment of age 65, or in the event of death or disability while employed by the Company. Notes Receivable from Participants Participants may borrow from their account a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance.Loan terms range from one to fifteen (15) years.The loans are secured by the balance in the participant’s account and bear interest at prime.Interest rates for 2011 ranged from 3.25% to 9.25%.Principal and interest are paid ratably through payroll deductions. Participant Withdrawals On termination of service, if a participant’s vested benefits are less than $1,000, the benefit is payable in a lump sum.If the vested benefit is greater than $1,000, the participant may elect to receive either a lump-sum amount or annual installments over a period not to exceed the life expectancy of the participant and the participant’s beneficiary.Prior to termination of service, a participant may elect to receive all or any portion of their accrued benefit if the participant has participated in the Plan at least five years and is 100% vested. B.Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are presented on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Accordingly, actual results may differ from these estimates. Investment Valuation The investments of the Plan are stated at fair value as of the end of the Plan year. Purchases and sales of securities are recorded on the trade dates.Gains or losses on sales of securities are calculated using the average cost of the securities sold.Interest income is recorded on the accrual basis. All investments and uninvested cash were held by Mass Mutual under a trust agreement.The Plan’s investments are generally subject to market or credit risks customarily associated with debt and equity investments. 6 AZZ incorporated Employee Benefit Plan and Trust Notes to Financial Statements (continued) Recently Adopted Accounting Guidance In March 2010, the Plan adopted the guidance issued by the Financial Accounting Standards Board (FASB) on the classification of participant loans on the statement of net assets available for benefits. The guidance requires that participant loans be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued but unpaid interest. Adoption of this new guidance did not have a material impact on the Plan’s financial statements. On March 1, 2010, the Plan adopted guidance issued by the FASB to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. The guidance required new disclosures on the transfers of assets and liabilities between Level 1 (quoted prices in an active market for identical assets or liabilities) and Level 2 (significant other observable inputs) of the fair value measurement hierarchy, including the reasons and the timing of the transfers. Additionally, the guidance required disclosing the gross values in a roll forward of activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements). The guidance became effective for the Plan on March 1, 2010, except for the disclosure on the roll forward activities for Level 3 fair value measurements, which will become effective for the Plan for the reporting period ending December 31, 2011. Other than requiring additional disclosures, the adoption of this new guidance did not have a material impact on the Plan’s financial statements. Recently Accounting Pronouncements Not Yet Adopted In May 2011, FASB issued guidance to amend the accounting and disclosure requirements on fair value measurements. The new guidance limits the highest-and-best-use measure only to nonfinancial assets, permits the fair value measurement of certain financial assets and liabilities with offsetting positions in market risks or counterparty credit risks to be measured at a net basis, and provides guidance on whether the applicability of premiums and discounts can be applied in fair value measurement. The new guidance will be effective for the Plan beginning January 1, 2012. Other than requiring additional disclosures, we do not anticipate material impacts on the Plan’s financial statements upon adoption. Notes Receivable from Participants Notes receivable from participants are recorded at their unpaid principal balance plus any accrued but unpaid interest. Contributions Participant and employer contributions are accrued in the period in which they are deducted in accordance with salary deferral agreements and as they become obligations of the Company, as determined by the Plan’s administrator. Payment of Benefits Benefits are recorded when paid. 7 AZZ incorporated Employee Benefit Plan and Trust Notes to Financial Statements (continued) Plan Expenses Employees of the company perform certain administrative functions with no compensation from the Plan.The Company or the Plan pays administrative expenses of the Plan.Administrative expenses paid by the Plan are properly reflected in the accompanying statements of changes in net assets available for benefits. Subsequent Events The Plan evaluated all events or transactions that occurred after February 28, 2011 through the date these financial statements were issued. Effective June 3, 2011, the trustee of the plan was changed from State Street Trust to Reliance Trust Company. C.Investments At February 28, 2011 and 2010, individual investments that represent 5% or more of net assets available for benefits are as follows: MFS Value Fund $
